UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1822


DR. SAEED MAHMOODIAN,

                Plaintiff - Appellant,

          v.

MANSOUREH PIRNIA;    DARYOUSH    PIRNIA;    MEHR    IRAN   PUBLISHING
COMPANY, LTD.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:11-cv-00005-NKM)


Submitted:   November 20, 2012               Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and    SHEDD   and    FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dale Reese Jensen, ZOBRIST LAW GROUP, Charlottesville, Virginia,
for Appellant. Mansoureh Pirnia, Daryoush Pirnia, Appellees Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Saeed    Mahmoodian    appeals    from      the    district     court’s

order granting him default judgment but limiting his relief to

recovery of his costs of pursuing this action and a permanent

injunction against Defendants’ use of his copyrights. *                     We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for   the     reasons   stated      by    the    district      court.

Mahmoodian v. Pirnia, No. 3:11-cv-00005-NKM (W.D. Va. June 7,

2012).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented         in   the    materials

before   the   court   and    argument     would   not    aid       the   decisional

process.


                                                                            AFFIRMED




     *
       Although the district court granted Mahmoodian’s motion
for default judgment, the court did not award Mahmoodian damages
and injunctive relief to the full extent he requested.



                                       2